[PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-11536
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 2:12-cv-00316-WKW-CSC



CHARLES LEE BURTON, 2:16-cv-0267

                                       Consol Plaintiff - Appellant,

versus

WARDEN,
COMMISSIONER, ALABAMA DOC,

                                       Defendants - Appellees.

__________________________________________________________________

ROBERT BRYANT MELSON, 2:16-cv-0268

                                       Consol Plaintiff - Appellant,

versus

WARDEN,
COMMISSIONER, ALABAMA DOC,

                                       Defendants - Appellees.
__________________________________________________________________

GEOFFREY TODD WEST, 2:16-cv-0270

                                      Consol Plaintiff - Appellant,

versus

WARDEN,
COMMISSIONER, ALABAMA DOC,

                                       Defendants - Appellees.

__________________________________________________________________

TORREY TWANE MCNABB, 2:16-cv-0284

                                      Consol Plaintiff - Appellant,

versus

WARDEN,
COMMISSIONER, ALABAMA DOC,

                                       Defendants - Appellees.

__________________________________________________________________

JEFFREY LYNN BORDEN, 2:16-cv-0733

                                      Consol Plaintiff - Appellant,

versus

WARDEN,
COMMISSIONER, ALABAMA DOC,
                                       Defendants - Appellees.


                                2
                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Alabama
                             ________________________

                                     (September 6, 2017)


Before: TJOFLAT, ROSENBAUM and JILL PRYOR, Circuit Judges.

TJOFLAT, Circuit Judge.

       This appeal involves four of a group of twelve cases filed in the Middle

District of Alabama by death row inmates challenging, under 42 U.S.C. § 1983, the

constitutionality of the State’s lethal injection protocol.1 In a single order, the

District Court dismissed the four cases pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim for relief. We reverse the District Court’s

dismissal of the cases and remand them for further proceedings.

                                                 I.

       Since July 1, 2002, Alabama has employed lethal injection as its preferred

method of executing inmates sentenced to death in the State.2 Act 2002-492, 2002



       1
         Appellant Robert Bryant Melson was an initial party to this appeal. Melson was
executed on June 8, 2017, while briefing was still pending. On June 2, 2017, this Court stayed
Melson’s execution pending resolution of this appeal. However, on June 7, 2017, the United
States Supreme Court granted Alabama’s motion to vacate the stay of execution granted by this
Court and accordingly allowed Melson’s execution to proceed.
       2
          A person sentenced to death in Alabama can still elect to die by electrocution instead of
lethal injection. See Ala. Code § 15-18-82.1(a) (explaining “[a] person convicted and sentenced
                                                 3
Ala. Laws 1243 (codified at Ala. Code § 15-18-82.1). Since that time, the State’s

lethal injection procedure has involved the sequential injection of three drugs. See

Williams v. Allen, 496 F.3d 1210, 1214 (11th Cir. 2007) (noting that Alabama’s

lethal injection protocol consisting of three drugs had remained unchanged “since

its inception in 2002”). The United States Supreme Court described an identical

protocol, as implemented by the State of Kentucky, in Baze v. Rees, 553 U.S. 35,

128 S. Ct. 1520 (2008) (plurality opinion):

       The first drug, sodium thiopental . . . , is a fast-acting barbiturate
       sedative that induces a deep, comalike unconsciousness when given in
       the amounts used for lethal injection. The second drug, pancuronium
       bromide . . . , is a paralytic agent that inhibits all muscular-skeletal
       movements and, by paralyzing the diaphragm, stops respiration.
       Potassium chloride, the third drug, interferes with the electrical
       signals that stimulate the contractions of the heart, inducing cardiac
       arrest. The proper administration of the first drug ensures that the
       prisoner does not experience any pain associated with the paralysis
       and cardiac arrest caused by the second and third drugs.

Id. at 44, 128 S. Ct. at 1527 (citations omitted).

       On April 26, 2011, Alabama substituted pentobarbital, “a short-acting

barbiturate” sedative,3 for sodium thiopental, as the first drug in its three-drug

protocol. Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011) (per curiam).

Then, on September 10, 2014, the State substituted midazolam, a benzodiazepine



to death for a capital crime at any time shall have one opportunity to elect that his or her death
sentence be executed by electrocution”).
       3
           Nembutal, RxList, http://www.rxlist.com/nembutal-drug.htm (last visited Sept. 6, 2017).
                                                 4
sedative, 4 for pentobarbital. Brooks v. Warden, 810 F.3d 812, 816–17 (11th Cir.

2016). It also substituted rocuronium bromide for pancuronium bromide as the

second drug. Id. at 817. Potassium chloride remained the third drug. Id.

       In the four cases at hand, the appellants (“Appellants”), death row prisoners

awaiting execution, claim that if they are executed in accordance with the lethal

injection protocol now in place, they will suffer “cruel and unusual punishment” in

violation of the Eighth Amendment.5 They seek an order under 42 U.S.C. § 1983

enjoining the Alabama Department of Corrections (“ADOC”) from executing them

pursuant to that protocol.6 In Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015), the

Supreme Court made clear that the “controlling opinion in Baze” set forth the two-


       4
          Midazolam is “a sedative of the benzodiazepine class.” Midazolam, Miller-Keane
Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 1130 (Marie T. O’Toole
et al. eds., 7th ed. 2003).
       5
        The Eighth Amendment applies to the states through the Fourteenth Amendment.
Rhodes v. Chapman, 452 U.S. 337, 344–45, 101 S. Ct. 2392, 2398 (1981).
       6
          Appellants McNabb, West, and Burton filed their complaints in April 2016. Their
complaints raised identical claims. The District Court consolidated those cases for discovery and
trial on April 28, 2016. Borden filed his complaint, which presented the same claims, on
September 7, 2016. The District Court consolidated his case with the others on January 26,
2017. Prior to consolidating Appellants’ cases, the District Court consolidated the cases of
Demetrius Frazier, David Lee Roberts, Robin Dion Myers, Gregory Hunt, Carey Dale Grayson,
and Ronald Bert Smith, all challenging Alabama’s three-drug injection protocol, for discovery
and trial. We addressed their joint appeals in Grayson v. Warden, Comm’r, Ala. DOC (Frazier),
No. 16-16876, 2017 WL 3815265 (11th Cir. Sept. 1, 2017). The District Court refers to all of
the cases challenging the three-drug protocol collectively as the “Midazolam Litigation.” In
addition to an injunction barring their executions pursuant to the three-drug protocol, Appellants
seek other injunctive relief: an order requiring the ADOC to, among other things, “disclose to
Plaintiff and his counsel the lethal injection protocol,” “submit any proposed changes to the
execution protocol to the Court immediately upon making them,” and disclose “when [the drugs
used in the protocol] were purchased, where they were purchased from, and their National Drug
Code identifying number.”
                                                5
pronged standard a plaintiff must satisfy “to succeed on an Eighth Amendment

method-of-execution claim.” The first prong requires the prisoner to demonstrate

that the challenged method of execution presents “a ‘substantial risk of serious

harm.’” Id. (quoting Baze, 553 U.S. at 50, 128 S. Ct. at 1531). That is, the method

must “present[] a risk that is ‘sure or very likely to cause serious illness and

needless suffering, and give rise to sufficiently imminent dangers.’” Id. (quoting

Baze, 553 U.S. at 50, 128 S. Ct. at 1531). The second requires the prisoner to

“identify an alternative that is ‘feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain.’” Id. (quoting Baze, 553

U.S. at 52, 128 S. Ct. at 1532). Showing “a slightly or marginally safer

alternative” is insufficient to mount a successful challenge to a State’s method of

execution. Id. (quoting Baze, 553 U.S. at 51, 128 S. Ct. at 1531).7

       Appellants contend that the ADOC’s current protocol presents a substantial

risk of serious harm that comports with Baze’s definition. They argue that the risk

is substantial because midazolam, a sedative, is not an analgesic like sodium

thiopental and pentobarbital. Consequently, they assert midazolam does not

produce the sustained state of anesthesia necessary to render them insensate to the

intolerable pain that will be generated by subsequent injections of rocuronium


       7
          Because the plurality in Baze first articulated the standard governing Eighth
Amendment method-of-execution challenges later applied by the Supreme Court in Glossip, we
refer to the law governing Plaintiffs’ claim here as the Baze standard.
                                             6
bromide and potassium chloride. To satisfy Baze’s second prong, Appellants also

propose three alternative methods of execution involving single injections of either

sodium thiopental, compounded pentobarbital, or a 500-milligram bolus of

midazolam.8

       Before us for review is the District Court’s Memorandum Opinion and Order

of March 31, 2017, granting the ADOC’s motion to dismiss Appellants’

complaints pursuant to Federal Rule of Civil Procedure 12(b)(6).9 In its order, the

Court concluded that Appellants claims were “identical” to the claims raised by

Ronald Bert Smith, and dismissed by the District Court under Rule 12(b)(6), in

Grayson v. Dunn (Smith), 221 F. Supp. 3d 1329 (M.D. Ala., Nov. 18, 2016), aff’d

sub nom., Grayson v. Warden, 672 F. App’x 956 (11th Cir. 2016).10



       8
         Appellants also raise two additional claims concerning Alabama’s execution
procedures: (1) a claim that Alabama’s consciousness assessment violates the Eighth
Amendment’s prohibition of cruel and unusual punishments because it cannot adequately
determine whether a prisoner is insensate prior to the administration of the second and third
drugs, and (2) a claim that “their right to meaningful access to the courts requires their counsel,
as a witness to their executions,” to “have access to a cellular phone or landline telephone until
their executions are complete.” In this decision, we address only the District Court’s dismissal
of Appellants’ Eighth Amendment midazolam claim. On remand, the District Court should
consider Appellants’ additional claims in a manner not inconsistent with this opinion.
       9
          The order also denied Appellants’ motion for leave to amend their identical complaints.
Appellants sought leave to correct a “drafting error,” add nitrogen asphyxiation as a proposed
alternative to the ADOC’s current execution protocol, and include additional facts concerning
the December 2016 execution of Ronald Bert Smith. The District Court concluded that allowing
them to do so would be “futile,” because Appellants’ proposed amendments would not “change
the fact that the underlying claim they seek to amend is untimely.”
       10
          Smith’s case, like McNabb, West, and Burton’s cases, was filed in April 2016. The
District Court consolidated Smith’s case with those cases on April 28, 2016.
                                                 7
       In Smith, the District Court adopted the ADOC’s reading of Smith’s

complaint as a “general challenge” to its three-drug protocol that uses a paralytic

and potassium chloride as the second and third drugs. See id. at 1333. The Court

observed that Smith’s response to the ADOC’s motion to dismiss did “not address

Defendants’ contention that his claim, in actuality, is a challenge against the use of

any three-drug execution protocol.” Id. at 1334. Therefore, the Court concluded

that the challenge should have been brought during the two-year statute of

limitations period that began to run in July 2002, when Alabama chose lethal

injection over the electric chair. Id. Hence, it dismissed Smith’s complaint as

time-barred. Id. at 1335. Smith appealed that decision to this Court, and we

affirmed the District Court’s decision in December 2016. Smith, 672 F. App’x at

958.

       Because the District Court found that Appellants’ complaints were identical

to Smith’s complaint, the Court concluded that its determination regarding the true

nature of Smith’s complaint as a “general challenge” to the three-drug protocol

was “equally applicable” in Appellants’ cases. Thus, it held, “[Appellants’]

claims, just like Smith’s claims, are time-barred.”

       Appellants ask us to reverse the District Court’s dismissal of their Eighth

Amendment claims on the basis that the District Court erred in construing their

complaints as “general challenge[s],” in the face of allegations that plainly
                                          8
challenge the protocol on the basis that midazolam would not render them

insensate. In response, the ADOC contends dismissal was proper because “this

Court has already considered and rejected [Appellants’] claims in their co-

plaintiff’s case.” In other words, the ADOC avers, because the District Court

agreed with the ADOC’s reading of Smith’s complaint as a general challenge to

the State’s use of a three-drug lethal injection protocol, and because a panel of this

Court did not disturb that interpretation, our decision in Smith precludes

Appellants’ claims in this case.

      After carefully considering the record and the parties’ briefs, we hold that

dismissal of Appellants’ claims was improper. We do so because we are not

persuaded by the ADOC’s argument—which the District Court accepted in Smith

and this case—that Appellants’ complaint is a general challenge to the State’s

three-drug lethal injection protocol. We also note that our decision today does not

contradict the law-of-the-case doctrine, because the panel’s holding in Smith does

not apply in Appellants’ cases and thus does not dictate our decision in this appeal.

We therefore reverse the District Court’s dismissal and remand the case for further

proceedings.

                                          II.

      The ADOC argues that we should affirm the District Court’s dismissal of

Appellants’ cases for two independent reasons. First, it argues that our holding in

                                          9
Smith is the law of the case that binds our decision in this appeal, because Smith’s

case and Appellants’ cases—having been included in the “Midazolam

Litigation”—have now become the same case. Second, the ADOC asserts that

Appellants’ complaints are time-barred because they do not really challenge the

State’s use of midazolam as the first drug in its three-drug protocol. In actuality,

the ADOC argues, the complaints are, “on [their] face,” nothing more than

“general challenge[s]” to the three-drug lethal injection protocol Alabama has used

to carry out capital punishment sentences since 2002. We address the ADOC’s

arguments in order.

                                          A.

      We begin our analysis by dispensing with the ADOC’s law-of-the-case

argument. The law-of-the-case doctrine holds that “findings of fact and

conclusions of law by an appellate court are generally binding in all subsequent

proceedings in the same case in the trial court or on a later appeal.” Westbrook v.

Zant, 743 F.2d 764, 768 (11th Cir. 1984) (emphasis added) (quoting Dorsey v.

Continental Cas. Co., 730 F.2d 675, 678 (11th Cir.1984)).

      Here, the ADOC argues, since the District Court consolidated Smith’s case

and Appellants’ cases as part of the “Midazolam Litigation,” all of those cases are

now one case, such that Smith’s affirmance of the District Court’s dismissal of

Smith’s complaint now dictates our decision in this appeal. Thus, the ADOC

                                          10
argues, since the panel in Smith accepted the District Court’s reading of Smith’s

complaint as a time-barred “general challenge” to Alabama’s three-drug lethal

injection protocol, we must now read Appellants’ complaints as time-barred

general challenges as well.

       We disagree. Appellants and Smith’s shared status as part of the

“Midazolam Litigation” does not change the fact that they are still separate cases.11



       11
           Although Smith’s case and Appellants’ cases were filed contemporaneously and
contained identical complaints, Smith’s case took a different procedural route than Appellants’
cases. Smith’s execution was scheduled to take place on December 8, 2016. In its motion to
dismiss Smith’s complaint, the ADOC offered Smith an alternative method of execution. It
offered to consent to Smith’s execution pursuant to a single-drug protocol consisting of
midazolam. On November 9, 2016, the District Court entered an order for the purpose of
“explor[ing] the midazolam option pled and urged by Mr. Smith and presently offered by
Defendants.” The Court reasoned that this alternative method of execution was appropriate
based on Smith’s own allegations. It explained that Smith “pled it and offered the option as
viable, readily implemented and available, and Defendants have accepted the offer.” Moreover,
it observed, “[t]he parties all agree that (1) midazolam is available, (2) it is feasible, (3) it is
readily implementable, and (4) it is not risky with regard to unnecessary pain and suffering.”
Thus, the Court ordered the ADOC to submit to the Court “on or before November 14, 2016, a
current one-drug execution protocol and a current three-drug execution protocol for in camera
inspection.” It also ordered Smith to show cause, by November 16, 2016, “why the court should
not order Defendants to execute him using the method pled in his complaint, viz., a large initial
dose of midazolam, followed by continuous infusion.”
        Smith responded by agreeing that the “Court can and should order the Defendants to use
Mr. Smith’s identified single-drug midazolam alternative.” But Smith also argued that, before
implementing the proposed execution protocol, the ADOC must, to the Court’s satisfaction,
“adopt[] an adequate protocol, including accounting for all necessary equipment and sufficient
training to execute Mr. Smith using his proposed single-drug midazolam alternative.” As part of
that protocol, Smith argued that the ADOC should follow the recommendation of Smith’s expert
witness, Dr. Tackett, who recommended “a loading dose between 2.5 and 3.75 grams” of
midazolam “followed by a continuous IV infusion until death.”
       The ADOC, replying on November 18, rejected Smith’s proposal that the ADOC employ
Dr. Tackett’s formulation of the midazolam alternative, contending that his proposed formulation
was a material departure from the formulation Smith described in his complaint, “a one-drug
protocol consisting of a 500-milligram bolus of midazolam followed by a continuous infusion.”
                                                11
That the District Court consolidated cases challenging the State’s midazolam

protocol for purposes of discovery and trial did not transform them into a single

case. Here, we direct the parties to our law-of-the-case discussion in Grayson v.

Warden, Comm’r, Ala. DOC (Frazier), No. 16-16876, 2017 WL 3815265 (11th

Cir. Sept. 1, 2017), in which we reversed the District Court’s entry of summary

judgment in favor of the ADOC in four of the consolidated cases after denying the

ADOC’s Rule 12(b)(6) motion to dismiss. In Frazier, we discussed at length why

the cases forming the “Midazolam Litigation” are not the same case for law-of-the-

case purposes. Id. at *18–29. As we explained there, many of the cases

consolidated by the District Court were at various stages of litigation when joined

together, and many followed entirely different procedural routes after

consolidation.12

       Indeed, compare Smith’s case with Appellant Borden’s case. The District

Court entered judgment as to Smith on November 18, 2016. Borden’s case was

not consolidated until January 2017. How then can the ADOC now argue that


        On receiving the ADOC’s reply to Smith’s response to its order to show cause, the Court
realized that Smith and the ADOC had reached an impasse. Thus, the Court entered an order
abandoning further consideration of the midazolam alternative and granted the ADOC’s motion
to dismiss.
       12
          For example, compare the cases at issue in Frazier with the cases at issue in Smith and
this appeal. In Frazier, the cases took the route of full discovery and proceeded to summary
judgment. Frazier, 2017 WL 3815265, at *23. In Smith and this case, the cases took the route of
no discovery and the District Court based its dispositive ruling on the pleadings alone. In fact,
Smith and Appellants’ cases were consolidated after discovery was closed in the Frazier
appellants’ cases. Id.
                                               12
Smith’s failure to respond to the ADOC’s interpretation of his complaint must be

imputed to Borden? It cannot: so far as the law-of-the-case doctrine is concerned,

the cases are not and cannot be one and the same. Simply put, “consolidating”

multiple cases brought by multiple parties against multiple defendants for the

purpose of streamlining discovery and trial does not transform those cases into

“one case” such that the law-of-the case doctrine applies.

      Even assuming that Smith’s case and Appellants’ cases are one, Smith

cannot dictate our decision here. In Frazier, we explained that Smith could not

apply to that case because the District Court expressly stated that its decision only

applied to Smith’s case, and not the four other cases that were filed

contemporaneously with Smith’s. What’s more, the Smith panel’s decision

pertained only to Smith. As we noted in Frazier, Smith had no application in the

four other contemporaneously filed cases. Frazier, 2017 WL 3815265, at *28.

Thus, the ADOC’s law-of-the-case argument fails.

                                          B.

      Having set aside the ADOC’s law-of-the-case argument, we consider the

fulcrum of this appeal: whether Appellants’ Eighth Amendment claim is sufficient

to survive the ADOC’s Rule 12(b)(6) motion to dismiss. We must first determine

whether the Complaint states a claim for relief under the governing legal standard.

We review a district court’s decision to grant a motion to dismiss de novo.

                                         13
Hoffman-Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002). When

considering a motion to dismiss, we “accept as true the facts as set forth in the

complaint and draw all reasonable inferences in the plaintiff’s favor.” Randall v.

Scott, 610 F.3d 701, 705 (11th Cir. 2010).

       Appellants’ complaints are identical, save for their different accounts of each

Appellant’s conviction and litigation history.13 They are indistinguishable with

respect to the Eighth Amendment claim now before us. Hence, for convenience,

we refer only to Geoffrey West’s complaint (“the Complaint”). The Complaint

challenges the Eighth Amendment sufficiency of Alabama’s protocol under the

controlling standard set forth by the Supreme Court in Baze v. Rees, 553 U.S. 35,

128 S. Ct. 1520 (2008) (plurality opinion). That standard requires a prisoner to

plead and prove that the challenged execution protocol creates a “substantial risk

of serious harm,” such that prison officials cannot argue “they were subjectively

blameless for purposes of the Eighth Amendment.” Id. at 50, 128 S. Ct. at 1531

(quotations omitted) (quoting Farmer v. Brennan, 511 U.S. 825, 842, 846, and n.


       13
           We also note that Appellants’ complaints are identical in another respect. In Frazier,
we made clear that the parties’ pleadings came before us in considerable disarray. 2017 WL
3815265, at *30–31. The pleadings do not fare much better in this case. In addition to including
factual allegations its drafter apparently thought would be probative of his Eighth Amendment
claim at trial, but that are unnecessary to establish an Eighth Amendment claim sufficient to
withstand a motion to dismiss, each complaint includes nine exhibits containing over 100 pages
of extraneous information. These exhibits include, among other things, a copy of a motion filed
in the Alabama Supreme Court, an expert witness report, an email from an official with the Ohio
Department of Rehabilitation and Correction to an official at the Food and Drug Administration,
and execution procedures promulgated by the Arizona Department of Correction.
                                               14
9, 114 S. Ct. 1970 (1994)). Under the standard, a “substantial risk of serious

harm” does not include any possibility the prisoner will suffer pain; rather, “the

conditions presenting the risk must be sure or very likely to cause serious illness

and needless suffering, and give rise to sufficiently imminent dangers.” Id. at 49–

50, 128 S. Ct. at 1530–31 (quotations omitted) (quoting Helling v. McKinney, 509
U.S. 25, 33, 34–35, 113 S. Ct. 2475 (1993)). Additionally, the challenger must

also prove the existence of an “alternative procedure” that is “feasible, readily

implemented, and in fact significantly reduce[s] a substantial risk of severe pain.

Id. at 52, 128 S. Ct. at 1532.

      The Complaint alleges that the third drug, potassium chloride, “indisputably

causes an unconstitutional level of pain” when a prisoner is not “in a deep level of

anesthesia” before potassium chloride is administered. And, Appellants allege,

midazolam cannot be trusted to put prisoners in such a sedated state. They argue

that midazolam, as “a sedative and not an analgesic,” would likely render a

prisoner “unable to respond to . . . the ADOC’s consciousness check” yet would do

little or nothing to prevent the prisoner from “feel[ing] the excruciating effects of

the second and third drugs.” Thus, with respect to Baze’s “substantial risk of

serious harm” prong, Appellants argue that using midazolam as the first drug

creates a serious risk that they will be subjected to the intolerable pain the

administration of rocuronium bromide and potassium chloride will cause.

                                          15
       With respect to the requirement that they plead and prove the existence of a

readily available and implementable alternative protocol that would significantly

reduce that risk, they argue that “a single bolus of [compounded] pentobarbital . . .

is the most common method of execution in the United States”; thus, it is “read[ily]

available, and would entirely reduce the risk of pain associated with administering

the paralytic and potassium chloride, because those drugs would not be used.”

Alternatively, they argue that sodium thiopental is available and “would cause

death without need of a paralytic or potassium chloride.” Finally, as a third

alternative, Appellants argue that “a 500mg dose of midazolam will likely cause

death in under an hour,” and, as evidenced by its adoption of midazolam as the first

drug in its protocol, the ADOC “can obtain midazolam.”14

       Here, if proven true, the facts Appellants allege would satisfy Baze’s two-

prong standard. First, if midazolam fails to render them insensate, the severe pain

caused by the second and third drugs would represent the “substantial risk of

serious harm” the first prong contemplates. Baze, 553 U.S. at 53, 128 S. Ct. at

1533 (noting “[i]t is uncontested that” failure to “render the prisoner unconscious”

       14
            The ADOC argues that this Court must, in this appeal, adopt the District Court’s
findings regarding the “true nature” of Smith’s complaint. But if we were required to adopt
those findings from Smith, we would also be required to adopt the District Court’s findings
regarding a single-bolus midazolam protocol’s availability and effectiveness as an alternative
execution method. In the order immediately preceding the dispositive order that dismissed
Smith’s complaint, the Court observed that “the parties all agree that (1) midazolam is available,
(2) it is feasible, (3) it is readily implementable, and (4) it is not risky with regard to unnecessary
pain and suffering.” Simply put, the ADOC cannot have it both ways with respect to Smith’s
relevance to this appeal.
                                                  16
would create “a substantial, constitutionally unacceptable risk of suffocation from

the administration of pancuronium bromide and pain from the injection of

potassium chloride”). Second, accepting their allegations as true for purposes of

the motion to dismiss, each of Appellants’ three proposed alternatives would be

obtainable by the ADOC and would completely eliminate the risk of suffocation

and pain the second and third drugs create. This would satisfy Baze’s second

prong. Thus, the Complaint states a claim sufficient to survive a Rule 12(b)(6)

motion to dismiss.

      That, however, is not the end of the inquiry. Nor is it the basis upon which

the District Court dismissed Appellants’ cases. A complaint must also be

dismissed if it is time-barred under the applicable statute of limitations. Claims

like Appellants’ brought under 42 U.S.C. § 1983 are subject to “the statute of

limitations governing personal injury actions in the state where the § 1983 action

has been brought.” McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). Thus,

in this case, Alabama’s two-year limitations period for personal injury actions

applies. See Ala. Code. § 6-2-38(j) (“All actions for any injury to the person . . . of

another . . . must be brought within two years.”); McNair, 515 F.3d at 1173

(explaining that an Eighth Amendment method-of-execution claim brought by a

death row inmate in Alabama under § 1983 is subject to a “governing limitations

period [of] two years” ).

                                          17
      An Eighth Amendment method-of-execution claim “accrues on the later of

the date on which state review is complete, or the date on which the capital litigant

becomes subject to a new or substantially changed execution protocol.” McNair,
515 F.3d at 1174. Although we have never articulated what precisely constitutes a

“substantial change” in a given execution protocol, we have explained that a

change must “significantly alter the method of execution” to qualify as

“substantial.” Gissendaner v. Comm’r, Ga. Dept. of Corr., 779 F.3d 1275, 1282

(11th Cir. 2015) (per curiam). Determining whether a significant alteration to a

state’s execution protocol has been made is “a fact-dependent inquiry” that

requires careful consideration of the specific allegations and evidence presented by

the plaintiff in each case. Arthur v. Thomas, 674 F.3d 1257, 1260 (11th Cir. 2012)

(per curiam).

      Thus, we must decide whether the District Court erred in concluding that

Appellants’ challenge was actually a “general challenge” to the State’s three-drug

lethal injection protocol, notwithstanding which drug is used as the first drug. All

Appellants but Borden filed their complaints in April 2016; Borden filed his

complaint on September 7, 2016. Alabama substituted midazolam for pentobarbital

on September 10, 2014, while the State adopted lethal injection, by way of a three-

drug protocol, on July 1, 2002. Hence, if Appellants challenge the State’s three-

drug protocol generally, the Complaint is barred. On the other hand, if they

                                         18
“really” challenge only the use of midazolam as the first drug, it isn’t. We thus

review the Complaint to determine the “true” nature of Appellants’ challenge.

      We first observe that we are not constrained to follow Smith’s acceptance of

the ADOC’s interpretation of the Complaint as a general challenge to the State’s

three-drug protocol. We explain above and in Frazier why the law-of-the-case

doctrine is inapplicable in this instance. Smith fares no better as pure precedent.

The case was not published and therefore is not binding precedent. See, e.g.,

United States v. Manella, 86 F.3d 201, 204 (11th Cir. 1996) (per curiam).

      Moreover, although an unpublished opinion may serve as persuasive

authority, we are not persuaded to give our imprimatur to the proposition that a

plaintiff is required to respond to an adversary’s interpretation of his complaint in

order to survive a Rule 12 (b)(6) motion to dismiss when the complaint plainly

alleges a claim for relief in accordance with Federal Rule of Civil Procedure 8(a).

      In Smith, although Smith’s complaint focused consistently on midazolam’s

alleged ineffectiveness, the ADOC argued his challenge bespoke an ulterior

motive: to renew an otherwise time-barred “general challenge” to Alabama’s three-

drug protocol. The ADOC argued,

      Plaintiffs make no secret that their complaints seek to address the
      dangers created by the risk of using three-drug protocols, not the
      dangers of midazolam. Specifically, Plaintiffs seek to end Alabama’s
      use of paralytic and cardiac-arresting agents, regardless of the first
      drug administered during the lethal injection process. . . . [I]t is clear

                                          19
      from the beginning to the end of their complaint, Plaintiffs’ challenge
      concerns a three-drug protocol generally, not midazolam specifically.

      The District Court accepted that argument, basing its adoption of the

ADOC’s reading of Smith’s complaint on the fact that all of Smith’s proposed

alternatives consisted of single-drug protocols, instead of the State’s prior three-

drug protocols using either sodium thiopental or pentobarbital. In its view, those

“one-drug protocol proposals strip[ped] away the veneer from Smith’s claim” to

reveal “its true identity.” Smith, 221 F. Supp. at 1334. The Court explained,

      The fact that Smith does not propose that the ADOC be required to
      return to its use of sodium thiopental or pentobarbital as the first drug
      administered in a three-drug protocol is significant because it reveals
      the true nature of his Eighth Amendment claim: Smith is challenging
      the three-drug, lethal-injection execution protocol, regardless of the
      first drug administered, as being unconstitutional. In effect, he is
      challenging the last two drugs, not the first: not sodium thiopental, not
      pentobarbital, not midazolam.

Id. at 1333. Thus, the Court concluded, Smith’s “midazolam argument is a

smokescreen, diverting attention from the fact that his Eighth Amendment claim

challenging the ADOC’s three-drug, lethal-injection protocol is time-barred.” Id.

      Next, the District Court observed that Smith “d[id] not address Defendants’

contention that his claim, in actuality, is a challenge against the use of any three-

drug execution protocol.” Id. at 1334. Accordingly, the Court concluded that

Smith’s true claim was such a challenge, which “accrued long ago” and was long

since “time-barred.” Id.

                                          20
      By disregarding the allegations that appeared on the face of Smith’s

complaint and instead basing its dismissal on only the sufficiency of what it and

the ADOC deemed “the true nature” of his complaint, the District Court effectively

reshaped Smith’s complaint into a different claim altogether. It did so despite the

fact that the original complaint directly challenged midazolam’s ability to render

the prisoner insensate prior to administration of the second and third drugs in the

protocol. Then, the Court treated what it viewed as a failure by Smith to

adequately respond to those arguments as a default on that issue. Such a response

is not required to survive a Rule 12(b)(6) motion to dismiss. Rule 8, which sets

forth the requirements of an adequate pleading, requires in relevant part that a

sufficient complaint must contain “a short and plain statement of the grounds for

the court’s jurisdiction,” “a short and plain statement of the claim showing that the

pleader is entitled for relief,” and “a demand for relief sought.” Fed. R. Civ. P.

8(a). What it does not require is a response by the pleader to arguments made by

an opposing party based on that party’s subjective interpretation of the pleader’s

complaint.

       Thus, we review Appellants’ Complaint anew. And we are convinced by

that review that the Complaint in fact challenges the State’s substitution of

midazolam for pentobarbital as the first drug in its three-drug protocol. From

cover to cover, the Complaint trains specifically on midazolam’s alleged inability

                                          21
to properly function as an anesthetic. In the Complaint’s second paragraph,

Appellants allege that midazolam is “a sedative with no analgesic properties” that

will “create[] an illusion of adequate anesthesia.” Appellants go on to allege that

“midazolam[] is a benzodiazepine, not a barbiturate like pentobarbital”; as such,

“[m]idazolam is not designed for use as the sole drug in anesthesia, but as an

anesthetic adjunct.” The Complaint then sums up its allegations concerning

midazolam’s ineffectiveness thusly:

      Because of the way midazolam works in the human body, it could
      sedate an individual to the point where he was incapable of
      communicating that he was in pain while doing nothing to suppress
      the experience of pain. Because midazolam is a sedative and not an
      analgesic, there is a high likelihood that an inmate who receives a
      high dose of midazolam would be unable to respond to the noxious
      stimuli that constitute the ADOC’s consciousness check, but would
      still feel the excruciating effects of the second and third drugs.

      Fairly read, then, the crux of Appellants’ Eighth Amendment claim is simply

that “[u]sing midazolam in conjunction with a paralytic and potassium chloride

violates Baze, Furman, and any evolving standards of decency.” Put simply, the

challenge at issue was a specific challenge to the ADOC’s use of midazolam in its

execution protocol.

      The alternative execution methods Appellants proffered in the Complaint do

not change the specific nature of the challenge. The ADOC argues that because all

three of Appellants’ proposed alternatives involve single-drug protocols, their

specific challenge to midazolam is in truth a general attack on Alabama’s
                                         22
continued use of its three-drug lethal injection protocol. The logical conclusion of

this argument is that a prisoner challenging the use of a particular drug in a three-

drug protocol must propose only a procedure keeping the three-drug protocol intact

in order to avoid having his complaint styled as a “general challenge.” The District

Court agreed, stating, “to comply with Glossip, [Smith] would be required to

propose an alternative drug(s), such as sodium thiopental or pentobarbital, to be

used as the first drug in the ADOC’s three-drug protocol, essentially a return to the

ADOC’s pre-midazolam protocol.” Smith, 221 F. Supp. at 1334 (emphasis added).

      Not so. A prisoner must meet two prongs. First, he must show that (1) the

challenged protocol presents a “substantial risk of serious harm.” Baze, 553 U.S.

at 50, 128 S. Ct. at 1531 (quotations omitted) (quoting Farmer, 511 U.S. at 842,

846, and n. 9, 114 S. Ct. at 1970). Second, he must show that the alternatives he

has proffered will “significantly reduce” that risk and are “feasible” and “readily

implement[able].” Id. at 52, 128 S. Ct. at 1532. Whether those alternatives consist

of one drug, two drugs, three drugs, or no drugs is irrelevant. And where, as here,

the statute of limitations would bar a general challenge to a three-drug lethal

injection protocol, the prisoner must additionally show that the substitution of one

drug for another represents a “substantial change” in protocol. Gissendaner, 779
F.3d at 1282. Nothing more or less is required. That the challenger’s proposed

alternatives all employ a single-drug protocol does not transform a specific

                                          23
challenge to one drug’s use in a three-drug protocol into a general challenge to

three-drug protocols in all their various and sundry combinations.

      Because the Complaint alleges facts that, if proven true, would satisfy both

prongs of the Baze standard, we hold that the District Court erred in concluding

that Appellants’ claim was time-barred.




                                          III.

      Accordingly, we reverse the District Court’s dismissal of Appellants’

complaint. The case is remanded for further proceedings consistent with this

opinion.

REVERSED AND REMANDED.




                                          24